Title: To George Washington from James Clinton, 29 August 1782
From: Clinton, James
To: Washington, George


                  
                     Sir
                     Little Britain Augt 29th 1782
                  
                  Your Excellency’s Letter by Doctr Vasche I Received last Night and Agreable to Your desire will Endeavour to Acquaint you as fully as I can the Reasons why the Doctr Retired from Service.
                  By the Inclosed Letter from the Doctr of the 22d of Novemr 80 You will See that he made Application to me to Continue in service and his reasons for it; And by the Inclosed Returns of the 4 N.Y. Reg. of the 1 & 31st of Decemr 80 You will See that his Coll Returned him Absent without leave And by the Return of the Officers of his Regt he takes No Notice of him at all.
                  I believe the Reason why Coll Weissenfels Returned the Doctr Absent without leave was because he did not go with him to Fort Schuyler when the Regt was Ordered there About the last of Septr 80 as he had no Doctr that he could Depend on, in case of Accident, I know the Doctr Applyed to me at the time I told him if he was Not Able to go on Acct of his Ill State of Health as it Appeared to me to be the Case I would not order him As he had been Absent for the Same Reason the Most of the Summer.
                  About the first of Jany 81 Doctr Vasche Arrived at Albany I Informed Colls Van Schaick & Cortland of his Intentions and Likewise Doctr Cooks And Requested them to Settle the Matter Amongst themselves and told them if any Difficulties Arose I would Apply to the Council of Appointment for their Oppinion as they were then Sitting in Albany but in A few Days After I Understood by Docts. Cook and Vasche that they had given Up their pretensions as the Colls had A Mind to keep their former Surgeons and by that Reason they were left out of the Arrangement.
                  And at the Same time I Understood by Doctr Vasche that he would not want to Continue Only that he had lost his health in the service and if he Retired he was Afraid he Would loose All future Emoluments, I told him that Reason was Against him And that he should Apply to Congress for Releif who Always did Justice.
                  I think it my duty to Inform your Excellency that I Allways thought Doctr Vasche Attentive to his duty from the time I was first Acquainted with him till the Year 80 when he Complained of the Loss of his health shortly After he was Married at Morris Town.  I have the Honor to be Your Honor Most Obedt Humle Sert
                  
                     James Clinton
                  
               